Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Madison Singleton, Appellant                            Appeal from the 5th District Court of Bowie
                                                         County, Texas (Tr. Ct. No. 13-C-0211-005).
 No. 06-17-00082-CV          v.                          Opinion delivered by Justice Moseley, Chief
                                                         Justice Morriss and Justice Burgess
 Terry Bowman, Individually, and Clifford                participating.
 P. Gore, Individually and d/b/a Code J.
 Transport, Appellees



        As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the trial court’s judgment and remand the issue of damages
for a new trial.
        We further order that the appellees, Terry Bowman, Individually, and Clifford P. Gore,
Individually and d/b/a Code J. Transport, pay all costs of this appeal.


                                                        RENDERED FEBRUARY 23, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk